        Case8:19-cv-00504-RFR
             19-80064-TLS DocDoc2085
                                   # 6 Filed
                                          Filed:
                                              11/27/19
                                                 11/27/19 Entered
                                                           Page 111/27/19
                                                                  of 1 - Page
                                                                           11:08:32
                                                                              ID # 289Desc
                             Transmittal to Dist Court Page 1 of 1
                                                                                                         transDC (2/14)
                                    UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF NEBRASKA


In
Re:
        Specialty Retail Shops Holding Corp.                Bankruptcy Proceeding No. 19−80064−TLS
                                                            Chapter 11
        Debtor(s)
                                                            Judge: Thomas L. Saladino

                                  TRANSMITTAL TO U.S. DISTRICT COURT

Date:                   November 27, 2019
To:                     United States District Court
Civil No.               8:19−cv−00504
DC Judge:               Robert F. Rossiter, Jr.

Pursuant to the Order entered on 11/6/2019, the above−named matter is referred to the United States District Court.
      APPEAL in the above−captioned case.
         Record on Appeal
         Supplemental Record on Appeal
         Other
         Previous Appeal / Previous DC Judge:
      WITHDRAWAL OF REFERENCE in the above−captioned case.
         Other
      MONEY JUDGMENT
         Other


                                               LIST OF DOCUMENTS

Statement of Issues at filing [2083]; Appellants Designation at filing [2084].

Transmitted Electronically By USBC Case Administrator: nmw
